Case 2:19-cv-10131-PDB-EAS ECF No. 26 filed 06/04/20           PageID.866   Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KENNETH NATHAN, Chapter 7 Trustee
for the Bankruptcy Estate of Nicole Massey,
                                                      Case No. 19-10131
             Plaintiff,
                                                      Paul D. Borman
v.                                                    United States District Judge

GREAT LAKES WATER AUTHORITY,

          Defendant.
_____________________________________/

         ORDER OF REFERRAL TO FACILITATIVE MEDIATION
                PURSUANT TO E.D. MICH. L. R. 16.4

      The Court determines that this case would benefit from facilitation, and

pursuant to E.D. Mich. L.R. 16.4, it is ORDERED that this matter is hereby referred

to facilitative mediation. The parties shall select a Mediator of their choice and shall

inform the Court, via email to the Case Manager no later than June 18, 2020, of their

selection of a Mediator and scheduled date for facilitation.

      The facilitative mediation shall be completed on or before July 10, 2020, and

shall take place at the time and location designated by the Mediator after consultation

with the parties. The Mediator is granted the discretion to schedule additional sessions

as necessary to facilitate resolution of this dispute, provided the mediation is

completed by the date noted above. All parties or individuals with settlement authority
                                           1
Case 2:19-cv-10131-PDB-EAS ECF No. 26 filed 06/04/20           PageID.867    Page 2 of 3




are required to attend the facilitative mediation sessions. All parties are directed to

attend all scheduled mediation session(s) with their respective counsel of record.

Corporate parties must be represented by an agent with authority to negotiate a

binding settlement.

      It is further ORDERED that the facilitative mediation shall be conducted in the

manner and method prescribed by E.D. Mich. L. R. 16.4.

      It is further ORDERED that pursuant to Fed. R. Evid. 408, all information

disclosed during the facilitative mediation session shall remain confidential, and shall

not be disclosed to any other party or to this Court, without the consent of the parties.

The Mediator shall not be called as a witness nor may the Mediator’s records be

subpoenaed or used as evidence.

      It is further ORDERED that within ten (10) days of completion of the final

facilitative mediation session, the Mediator will file a brief report with the Court

stating only who participated in the facilitative mediation session(s) and whether a

settlement was reached. Such post-facilitation report is not to contain any additional

information which may breach the principles of confidentiality and privacy noted

herein.




                                           2
Case 2:19-cv-10131-PDB-EAS ECF No. 26 filed 06/04/20         PageID.868    Page 3 of 3




       It is further ORDERED that the parties shall pay to the Mediator his or her

administrative fee and hourly rate, which shall be divided equally between the parties.

       This referral is not a substitute for further proceedings in this Court and the

above-entitled case will proceed in this Court in the event settlement is not reached.

All Scheduling Order dates shall be held in abeyance pending the outcome of

facilitation.

IT IS SO ORDERED.



Dated: June 4, 2020                           s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                          3
